                 Case 19-50053              Doc 23      Filed 05/16/19          Entered 05/16/19 13:45:25                  Page 1 of 6

Fill in this information to identify the case:

Debtor 1 Jacqueline Isler

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                            District of CONNECTICUT
                                                                            (State)

Case number 19-50053



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                     12/16


If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:               Deutsche Bank National Trust Company,             Court claim no. (if known)           5
                                As Trustee For Ameriquest Mortgage
                                Securities Inc., Quest Trust 2005-X2, Asset
                                Backed Certificates, Series 2005-X2

Last four digits of any number you                 XXXXXX9004
use to identify the debtor’s account:

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?
   No
   Yes. Date of the last notice:

Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
        Description                                                                    Dates incurred                                   Amount

1.      Late charges                                                                                                             (1)    $          0.00
2.      Non-sufficient funds (NSF) fees                                                                                          (2)    $          0.00
3.      Attorney fees                                                                                                            (3)    $          0.00
4.      Filing fees and court costs                                                                                              (4)    $          0.00
5.      Bankruptcy/Proof of claim fees                                                 2/19/2019, 2/19/2019                      (5)    $        750.00
6.      Appraisal/Broker's price opinion fees                                                                                    (6)    $          0.00
7.      Property inspection fees                                                                                                 (7)    $          0.00
8.      Tax advances (non-escrow)                                                                                                (8)    $          0.00
9.      Insurance advances (non-escrow)                                                                                          (9)    $          0.00

10. Property preservation expenses. Specify:          _____________                                                              (10)   $          0.00
11. Other. Specify:          Plan Review;                                              1/22/2019,                                (11)   $        150.00
12. Other. Specify:                                                                                                              (12)   $
13. Other. Specify:                                                                                                              (13)   $
14. Other. Specify:                                                                                                              (14)   $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.




Official Form 410S2                              Notice of Postpetition Mortgage Fees, Expenses, and Charges                                page 1
               Case 19-50053                 Doc 23           Filed 05/16/19           Entered 05/16/19 13:45:25                  Page 2 of 6
Debtor 1        Jacqueline Isler                                                   Case number (if known)      19-50053
                First Name   Middle Name Last Name



Part 2:          Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
Check the appropriate box.

 I am the creditor.
 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
of my knowledge, information, and reasonable belief.

           X     /s/Linda St. Pierre                                                                   Date       5/16/2019
                 Signature

Print:           Linda                                                    St. Pierre                   Title      Bankruptcy Attorney
                 First Name                   Middle Name                 Last Name

Company          McCalla Raymer Leibert Pierce, LLC, attorney for Deutsche Bank National Trust Company, As Trustee For Ameriquest Mortgage
                 Securities Inc., Quest Trust 2005-X2, Asset Backed Certificates, Series 2005-X2

Address          50 Weston St.
                 Number            Street
                 Hartford                             CT                   06120
                 City                                 State                ZIP Code

Contact phone           860-240-9156                                           Email       Linda.St.Pierre@mccalla.com




Official Form 410S2                                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                            page 2
B Case     19-50053
  10 (Supplement 2) (12/11)    Doc 23          Filed 05/16/19Case:Entered 05/16/19 13:45:25                              Page 3 of 63
                                                                                                                                Page


                                   UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF CONNECTICUT


In re:                                                                   )
                                                                         )      Case No. 19-50053
Jacqueline Isler                                                         )      Chapter 13
                                                                         )
                                                                                JUDGE: Julie A. Manning
                                                                         )

                                                               EXHIBIT B

                                                   ITEMIZATION OF CLAIM

 Bankruptcy/Proof of Claim Fees:                                                                                              $750.00
                                                     Preparation and Filing of Proof of
                   02/19/2019                                                                                      $500.00
                                                     Claim
                                                     Preparation of the POC 410A
                   02/19/2019                                                                                      $250.00
                                                     History

 Other:                                                                                                                       $150.00
                                                     Review and Analysis of Schedules,
                   01/22/2019                                                                                      $150.00
                                                     Plan, Docket, Loan Docs

 TOTAL POSTPETITION FEES, EXPENSES, AND CHARGES:                                                                              $900.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322 (b)(5) and Bankruptcy Rule 3002.1
B Case     19-50053
  10 (Supplement 2) (12/11)   Doc 23   Filed 05/16/19Case:Entered 05/16/19 13:45:25            Page 4 of 64
                                                                                                      Page




                                                            Bankruptcy Case No.:     19-50053
 In Re:                                                     Chapter:                 13
            Jacqueline Isler                                Judge:                   Julie A. Manning

                                         CERTIFICATE OF SERVICE

           I, Linda St. Pierre, of McCalla Raymer Leibert Pierce, LLC, 50 Weston St., Hartford, CT 06120,
certify:

           That I am, and at all times hereinafter mentioned, was more than 18 years of age;

         That on the date below, I caused to be served a copy of the within NOTICE OF POSTPETITION
MORTGAGE FEES, EXPENSES, AND CHARGES filed in this bankruptcy matter on the following
parties at the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

Jacqueline Isler
148 King St
Stratford, CT 06615-5831

Janine M. Becker                                   (served via ECF Notification)
Law Offices of Becker & Zowine, LLC
3296 Main Street
Bridgeport, CT 06606

Roberta Napolitano, Trustee                        (served via ECF Notification)
10 Columbus Boulevard
6th Floor
Hartford, CT 06106

U. S. Trustee                                      (served via ECF Notification)
Office of the U.S. Trustee
Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT 06510

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:            5/16/2019       By:    /s/Linda St. Pierre
                          (date)               Linda St. Pierre
                                               Connecticut BAR No. CT22287
                                               Attorney for Deutsche Bank National Trust Company, As
                                               Trustee For Ameriquest Mortgage Securities Inc., Quest
                                               Trust 2005-X2, Asset Backed Certificates, Series 2005-X2
              Case 19-50053        Doc 23        Filed 05/16/19    Entered 05/16/19 13:45:25              Page 5 of 6

     Invoice #                                                                                INVOICE DATE: 01/23/2019

      Invoice Submitted By:                                       Order Information:
      McCalla Raymer - McCalla Raymer                             Order #:
      1544                                                        Order Date: 01/17/2019
      Old Alabama Road                                            Order Type: Reorganization Plan
      Roswell GA 30076                                            Loan #:        9004
                                                                  Property Address: 148 King St, Stratford, CT 06615
      Vendor ID #



      Invoice Submitted To:                                       Payment Information:
      Ocwen Loan Servicing,                                       Confirmation #:
      1661 Worthington Rd. Suite 100,                             Method: ACH
      West Palm Beach, FL 33409                                   Payment Date: 01/31/2019




     LINE #         EXPENSE CODE        CATEGORY CODE     DESCRIPTION                      SERVICE DATE              AMOUNT
                                                          Review of Plan and Notice of
     1              FB42                FB4212                                             01/22/2019                              $150.00
                                                          Appearance-(Rec from Brwr)
                                                                                  Total:                                        $150.00



      PLAN REVIEW - RECOVERABLE




     Invoice management powered by:                                                                           05/14/2019 17 52 20 UTC Status Approved




                                             Bankruptcy Petition #: 19-50053
AITNO: Deutsche Bank National Trust Company, as Trustee for Ameriquest Mortgage Securities Inc., Quest Trust 2005-X2, Asset
Backed Certificates, Series 2005-X2
         Case 19-50053       Doc 23        Filed 05/16/19    Entered 05/16/19 13:45:25             Page 6 of 6

Invoice #                                                                              INVOICE DATE: 02/21/2019

Invoice Submitted By:                                       Order Information:
McCalla Raymer - McCalla Raymer                             Order #:
1544                                                        Order Date: 02/04/2019
Old Alabama Road                                            Order Type: Proof of Claim
Roswell GA 30076                                            Loan #:        9004
                                                            Property Address: 148 King St, Stratford, CT 06615
Vendor ID #



Invoice Submitted To:                                       Payment Information:
Ocwen Loan Servicing,                                       Confirmation #
1661 Worthington Rd. Suite 100,                             Method: ACH
West Palm Beach, FL 33409                                   Payment Date: 03/13/2019




LINE #        EXPENSE CODE        CATEGORY CODE     DESCRIPTION                     SERVICE DATE               AMOUNT
                                                    Proof of Claim-(Recoverable
1             FB42                FB4201                                            02/19/2019                               $500.00
                                                    from Borrower)
                                                    Payment History Review Fee
2             FB42                FB4226                                            02/19/2019                               $250.00
                                                    (Recoverable from Borrower)
                                                                           Total:                                         $750.00



POC - recoverable and Payment History - recoverable




Invoice management powered by:                                                                          05/14/2019 17 52 41 UTC Status Approved
